Citation Nr: 0102365	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  94-42 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his mother, his wife, and a therapist


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claim of entitlement to service 
connection for PTSD.

In March 1998, the Board remanded this case to the RO for 
additional evidentiary development.  In August 2000, the RO 
issued a Supplemental Statement of the Case in which 
continued to deny the veteran's claim of entitlement to 
service connection for PTSD.  The claims folder was 
subsequently returned to the Board.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  The 
Court further held that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  In its 
March 1998 remand, the Board instructed the RO to provide the 
veteran with a VA psychiatric examination in order to 
determine whether or not he has PTSD as a result of his 
military service.  The RO has failed to comply with these 
instructions.  Thus, in order to ensure full compliance with 
the Board's previous remand instructions, the Board finds 
that an additional remand is necessary so the RO can provide 
the veteran with a VA psychiatric examination.

The Board further notes that Congress recently passed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include making reasonable efforts to obtain 
relevant private treatment records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  
Whenever, after making such reasonable efforts, the Secretary 
is unable to obtain all of the relevant records, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  Such 
notification shall identify the records the Secretary is 
unable to obtain; briefly explain the efforts that the 
Secretary made to obtain those records; and describe any 
further action to be taken by the Secretary with respect to 
that claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

In the March 1998 remand, the Board found that the veteran 
had not provided sufficient detail regarding his alleged 
stressors so as to attempt verification of these events.  
Therefore, the Board instructed the RO to obtain further 
detail from the veteran regarding his stressors.  In 
compliance with the Board's instructions, the RO issued a 
letter to the veteran and his accredited representative in 
June 1998, requesting that the veteran provide specific 
information regarding his in-service stressors.  It appears 
that the veteran subsequently failed to provide the requested 
information.  In a statement submitted in March 1999, the 
veteran's representative indicated that he had been unable to 
obtain further information from the veteran regarding his 
alleged stressors.  It was noted, however, that the veteran 
had reported informing Dr. G. of his alleged in-service 
stressors.

In February 2000, in accordance with the Board's remand 
instructions, the RO issued a letter to the veteran's private 
physician, Dr. G., requesting that the physician submit all 
available treatment records pertaining to the veteran.  It 
appears from the record that no response was ever received 
from Dr. G. regarding this request.  It also appears that no 
letter was subsequently issued by the RO notifying the 
veteran of such, and that no further action was taken by the 
RO to obtain Dr. G.'s records.

As noted above, VCAA requires that when the Secretary is 
unable to obtain all of the relevant records identified by a 
claimant, the Secretary shall notify the claimant that the 
Secretary is unable to obtain records with respect to the 
claim.  Because there is no indication that the veteran was 
notified of Dr. G.'s failure to submit his treatment records, 
the Board finds that the notification requirements of the 
VCAA have not been fully complied with, and must be while 
this case is in remand status.

As noted above, the veteran has not provided sufficient 
detail regarding his in-service stressors, despite repeated 
requests by VA that he do so, and even at the urging of his 
own representative.  For example, he has failed to provide 
further detail regarding the circumstances in which he 
witnessed a friend identified as "[redacted]" being killed.  In 
addition, he has also failed to provide dates and 
circumstances of various events, including witnessing a 
helicopter accident and getting his leg caught in some part 
of a helicopter.

The Court has held that VA's duty to assist is not a one-way 
street, meaning that a claimant cannot sit by when requested 
to submit additional evidence or to report for examination.  
"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Despite the 
veteran's repeated failure to provide further information 
regarding his alleged stressors, the Board believes that the 
veteran should be afforded another opportunity to provide 
more information relative to the claimed stressors.  The 
Board cautions the veteran concerning his responsibility to 
cooperate with VA in this matter.

The Board notes that in February 2000, the RO also issued a 
letter to the Social Security Administration (SSA), 
requesting that the agency submit a copy of all medical and 
other records used in determining the veteran's claim for 
benefits from that agency.  A report of contact dated in 
April 2000 shows that a voice mail message was left at the RO 
from a representative of the SSA, indicating that they had 
been unable to find the veteran's records.

The VCAA provides that whenever the Secretary attempts to 
obtain records from a Federal department or agency, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  As 
noted above, the RO has only issued one request for the 
veteran's SSA records.  The Board is of the opinion that this 
does not satisfy the requirement of the VCAA that efforts to 
obtain records from another government agency "continue 
until the records are obtained."  Although the Board 
recognizes that a message was left from a representative of 
the SSA indicating that they were unable to locate the 
veteran's records, the Board does not believe that this 
message, without further explanation, is sufficient to 
satisfy the requirement that it be "reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile" so as to relieve the RO of 
any duty to take further action to obtain these records.

Accordingly, this case is remanded for the following actions:

1.  The RO should request from the 
veteran that he submit additional 
corroborating evidence of his claimed 
stressors.  The veteran should be advised 
that meaningful research of his stressors 
will require him to provide the "who, 
what, where and when" of each stressor, 
to include the dates of events already 
described by the veteran.  In particular, 
the veteran should be requested to 
provide the names, ranks, units, and any 
other clarifying information as to the 
identity of those individuals previously 
identified as his friends when discussing 
his in-service stressors.  The veteran 
should also be advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because, without such details, 
an adequate search for verifying 
information cannot be conducted.

2.  The RO should again contact the 
Social Security Administration and 
request that it forward to the RO any 
medical records or other documentary 
evidence that were used by that agency in 
deciding the veteran's claim for 
benefits, including a copy of the 
decision itself.  If for any reason these 
records are found to be unavailable, such 
should be noted and explained in the 
claims folder.

3.  The RO should attempt to contact Dr. 
G. and request that he submit all 
available treatment records pertaining to 
the veteran.  If the Dr. G. again fails 
to respond to this request, the RO should 
specifically notify the veteran.  
Pursuant to the requirements of the VCAA, 
such notification should identify the 
records sought; briefly explain the 
efforts that have been made to obtain 
those records; and describe any further 
action to be taken by the RO with respect 
to this claim.

4.  Following completion of the 
foregoing, the RO should again review the 
file, including any additional records 
obtained pursuant to this remand, and 
prepare a summary of all of the claimed 
stressors.  This summary, together with a 
copy of the veteran's DD Form 214, a copy 
of this remand, and all associated 
documents should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101 Springfield, Virginia 
22150-3197.  That agency should be asked 
to provide any information that might 
corroborate the veteran's alleged 
stressors.

5.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressors which it has determined are 
established by the record.  This report 
is then to be added to the claims folder.

6.  The RO should then schedule the 
veteran for a comprehensive VA 
psychiatric examination.  The veteran's 
claims folder and a copy of this remand 
must be provided to the examiner for 
review prior to the examination.  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiner is hereby notified that only 
the verified history detailed in the 
report provided by the USASCRUR, the 
service medical and administrative 
records, or specifically verified by the 
RO, may be relied upon.  The examiner 
should identify any psychiatric disorders 
that are present and express an opinion 
as to whether each disorder is at least 
as likely as not related to the veteran's 
service.  If the examiner believes that 
PTSD is an appropriate diagnosis, that 
examiner must specify the evidence relied 
upon to determine the existence of the 
stressors and specifically identify which 
stressor(s) detailed in the USASCRUR 
report, the service medical and 
administrative records, or verified by 
the RO is (are) responsible for their 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder.

7.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  In particular, the RO should make 
a specific finding of fact as to whether 
the veteran was engaged in combat in 
Vietnam.  If the veteran is found to 
engaged in combat with the enemy, the 
provisions of 38 U.S.C.A. § 1154(b) are 
to be applied.  If the veteran is not 
found to have engaged in combat, the RO 
should make specific findings as to 
whether the claimed stressors occurred.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with 
copies of a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




